Title: From Abigail Smith Adams to Harriet Welsh, 12 April 1818
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					April 12th 1818
				
				I have Sent the Shoe & Shall have a pr by Saturday—it is a folly to keep the Boots I Send—charles will out grow them—and as mr John wants to make money by them, his uncle consents to give him his price for them—osburn will call to day for the articles I Sent for—a line from you to Callender will get them for me. you will be so good as to pay him for them—I did not receive any Tea—The weather Continues dismall Susans Nurse Says I have been out but twice Since She has been here, now more than five weeks. Susan remains very weak and feeble—gets very little Strength and is as pale as She was once fresh—very little appetite—the Baby however flourishes and feeds well—nothing from Washington—I Should have liked to have seen the assembly at the Capitol when Mr Holley exhibited—how or from whom did you get your intellegence? the P says He Shall get no account of what is going on till Harriet comes who has more intellegence than all others beside—! I Send a few elder / flowers
				
					A A
				
				
			